Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 5-13, 15, 16 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-11, 13, 15, 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sibilsky (US 2012/0162536) in view of Farkash (US 2015/0319473).

As to claim 1, Sibilsky (Figs. 1-5) teaches a display device comprising: 
a wireless communication interface (42) configured to communicate with another display device (10) [0023]; 
a display (22); and 
a controller (Circuitry within 18) configured to transmit data on specific content to the other display device when a user command corresponding to output of the specific content is received by the other display device through the wireless communication interface (An input provided on 18 to alter the displayed content on 10 is relayed through the wireless connection between the two devices) [0023, 0024, 0028, 0033],
wherein the specific content includes first content (E.g. displaying the menu shown in Fig. 4) and second content (E.g. displaying “Now Watching” shown in Fig. 4), 
wherein the controller is further configured to: 
allocate the first content to a main path (Main path leading to display 22) and allocate the second content to a sub-path (Sub-path leading to display 10) when a user command corresponding to output of the second content is received by the other display device (E.g. when a command is sent to require display 10 to mirror the screen content of screen 22, as shown in Fig. 4) through the wireless communication interface in a case where the first content is output through the display (When the menu is shown on 22, as shown in Fig. 4),
output the first content allocated to the main path through the display (Shown in Fig. 4); and 
simultaneously transmit the second content allocated to the sub-path to the other display device such that the other display device outputs the second content (Both displays mirror the same information, so the second content is displayed on both displays) [0024, 0033],
wherein the main path and the sub-path are routes through which an operation of processing the data (Data corresponding to the display of content on both display devices is processed and sent through each respective path) on specific content is performed so that the specific content is output (The processing results in displaying the data on each respective display). 

However, Sibilsky does not teach wherein the first content is a broadcast on a first channel and the second content is a broadcast on a second channel.
On the other hand, Farkash (Fig. 2) teaches wherein the first content is a broadcast on a first channel and the second content is a broadcast on a second channel (For example, Farkash depicts in Fig. 2 multiple channel broadcasts that are presented on the same display) [0038].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the multiple content displayed on the same display of Farkash with the display mirroring of Sibilsky because the combination would result in two mirrored displays presenting multiple channels in a split screen view, allowing for greater content presentation to the user.

As to claim 8, Sibilsky teaches the elements of claim 1 above.
Sibilsky also teaches a controller (Circuitry within 18) configured to transmit specific content to the display when data on the specific content is received from the other display device through the wireless communication interface (E.g. a command to mirror the display output on 10) [0028].

As to claim 2, Sibilsky teaches wherein the specific content includes real time broadcast data content, high-definition multimedia interface (HDMI) content, or image data input from any one of Composite or Component [0037].

As to claim 7, Sibilsky teaches wherein the controller is further configured to: 
apply an operation corresponding to a specific operation to the specific content when a user command corresponding to the specific operation is received from the other display device through the wireless communication interface (E.g. changing a channel on 10 through the STB 12) [0033]; and 
transmit the specific content on which the specific operation is applied to the other display device (The command is transmitted to 10), 
wherein the specific operation includes channel switching, volume change, or specific content change [0026, 0033].

As to claim 9, Sibilsky teaches wherein the controller is further configured to: 
output a list of content receivable by the other display device through the display, wherein the content includes the second content (E.g. the menu listing shown in Fig. 4 is receivable by 10 if selected on 18 and mirrored to 10); and 
request data on the second content from the other display device through the wireless communication interface when a user command corresponding to output of the second content is received (Information is mirrored on both screens and received from 10 as also as shown in Fig. 4. Further, the user can interact with the UI on 10 through STB 12 and achieve the same result) [0028, 0033].

As to claim 10, Sibilsky teaches wherein the controller is further configured to output the second content based on the data on the second content when the data is received through the wireless communication interface (Data transmitted through the wireless interface between the devices) [0023].

As to claim 11, Sibilsky teaches wherein the controller is further configured to transmit a user command corresponding to a specific operation (E.g. changing a channel on 10 from 18) to the other display device through the wireless communication interface and output data on the specific content on which the specific operation is performed when the user command corresponding to the specific operation is received through a user input interface (18 shown in Fig. 4) in a case in which the specific content is output through the display (The content can also be mirrored on 22) [0026, 0033].

As to claim 13, Sibilsky teaches the limitations of claim 1 above.
Sibilsky also teaches a method of operating a system including a first display device (22) providing specific content and a second display device (10) connected to the first display device, the method comprising: 
receiving, by the first display device, a user command corresponding to output of the specific content from the second display device (Request to mirror the information on the primary display on the secondary display, as explained in Fig. 6 – Step 62); and 
transmitting data on the specific content to the second display device to support the second display device such that the second display device outputs the specific content (Step 64) [0028],
wherein the method further comprises: 
receiving, by the first display device, a user command corresponding to output of the second content from the second display device (E.g. when a command is sent to require display 10 to mirror the screen content of screen 22, as shown in Fig. 4); 
allocating, by the first display device, the first content and the second content (All content is mirrored and can be output based on inputs and allocations from one device) [0033], respectively, to a main path (Main path leading to display 22) and a sub-path (Sub-path leading to display 10) when the user command corresponding to output of the second content is received by the second display device in a case where the first content is output by the first display device (All content is mirrored and can be output based on inputs and allocations from one device) [0033].

As to claim 15, Sibilsky teaches receiving, by the first display device, a user command corresponding to a specific operation from the second display device (E.g. changing a channel on 10 through STB 12); 
applying, by the first display device, an operation corresponding to the specific operation on the specific content (E.g. having the channel changed on 10); and 
transmitting, by the first display device, the specific content on which the specific operation is applied to support the second display device such that the second display device outputs the specific content on which the specific operation has been applied (Mirroring the content from 10 onto 22) [0028, 0033].

As to claim 16, Sibilsky teaches receiving, by the second display device, data on the specific content; and outputting, by the second display device, the specific content (Mirroring the content from 10 onto 22) [0028].

Claim(s) 5, 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sibilsky (US 2012/0162536) in view of Farkash (US 2015/0319473) in view of Kwon (US 2017/0075641).

As to claim 5, Sibilsky and Farkash teach the elements of claim 1 above.
However, Sibilsky and Farkash do not teach a standby state.
On the other hand, Kwon (Fig. 11) teaches wherein the controller (1120) is further configured to switch to an active-standby state (E.g. activating 1120 at step S1112) when a Wake on Lan (Wake signal sent through the network) signal is received from the other display device through the wireless communication interface when the display device is in a cold-standby state [0238-0239].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the sleep state of Kwon with the device of Sibilsky, as modified by Farkash, because the combination would allow for preservation of battery through the integration of a sleep state in the controller. 

As to claim 6, Sibilsky and Farkash teach the elements of claim 1 above.
However, Sibilsky and Farkash do not teach a standby state. 
On the other hand, Kwon (Fig. 11) teaches wherein the cold-standby state is a state in which the display device is capable of receiving only a command for turning on/off a power supply of the display device through the wireless communication interface (During this state, a request for wake-up at step S1112 is required to respond to a sleep state), and wherein the active-standby state is a state in which all operations of the display device are able to be performed while the display is maintained in an off state (Control through 1120 is still permissible in a screen lock state through which input can be provided) [0238].

Claim(s) 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sibilsky (US 2012/0162536) in view of Farkash (US 2015/0319473) in view of Shiu (US 2013/0141331).

As to claim 12, Sibilsky teaches identify whether the display device is connected to the other display device (Through communications link 42).
However, Sibilsky and Farkash do not teach a connection failure notification.
On the other hand, Shiu teaches and output a connection failure notification through the display when a state of not being connected to the other display device continues for more than a preset time (If no age device is available, the remote display module displays an error) [0076].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the connection failure notification of Shiu with the host device of Sibilsky, as modified by Farkash, because the combination would notify the user of a lack of communication between the remote and host device, preventing erroneous inputs by the user.

Response to Arguments
Applicant's arguments filed 5/9/2022 address both newly added paragraphs separately. 
Regarding the newly added paragraph starting “wherein the main path and the sub-path…”, Applicant argues that “Sibilsky discloses that the return link 46 leads to the remote control 18 having the display screen [22]. If this return link 46 corresponds to the cited "path leading to display 22," Applicant respectfully submits that Sibilsky does not disclose or suggest that this return link 46 is a route through which an operation of processing the data on specific content is performed so that the specific content is output.” Remarks 8. 
Examiner contends that Applicant’s reliance on the return link 46 leading the remote control 18 to control the display 22 is misguided. The rejection maps the “main path” to the path leading from the controller 18 to the display 22 and the “sub-path” to the path leading from the controller 18 to the display 10. The main path does not require the return link 46 because the path from the controller 18 to the display 22 is internal to the device shown in Fig. 4. Thus, the main path internal to the device shown in Fig. 4 transmits data required to “allocate the first content” and “output the first content allocated to the main path through the display”, as recited in claim 1.

Applicant also argues that “Sibilsky also discloses a forward link 44 for communications from the remote control 18 to the STB 12. If this forward link 46 corresponds to the cited "Sub-path leading to display 10," Applicant respectfully submits that, for reasons similar to those explained earlier with respect to the return link 44, Sibilsky does not disclose or suggest that the forward link 44 is a route through which an operation of processing the data on specific content is performed so that the specific content is output. For example, with respect to forward link 44, Sibilsky discloses that it is used for transmitting commands or requests for data or information to the STB 12. (See Sibilsky, paragraph [0023].)” Remarks 9.
Examiner contends that the forward link 44 is the only connection between controller 18 and display 10 allowing for the transmission of commands that correspond to the display of information on display 10. As Sibilsky very clearly teaches mirroring the content on displays 10 and 22, the forward link 44 is required to transmit sufficient information to achieve that result. Thus, the citation of Sibilsky (paragraph 23) cited by the Applicant stating “the remote control device 18 can transmit commands or requests for data or information to the STB 12” is the basis for the mapping of the newly added limitation to claim 1 reciting “…an operation of processing the data on specific content is performed so that the specific content is output”. The transmission and processing of data for the specific content to be presented on display 10 is performed through the link 44 such that the two displays 10 and 22 can mirror each other.

Regarding the newly added paragraph starting “wherein the first content is a broadcast…”, Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on reference Farkash. That is, Farkash teaches presenting multiple channel broadcasts on a single display. Thus, when combined with the mirrored displays of Sibilsky, the combination would meet the claim limitations.

Therefore, the claims are rejected as presented above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691